FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       October 11, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
WILLIAM FELTS,

             Plaintiff-Appellant,

v.                                                         No. 11-3262
                                              (D.C. No. 6:10-CV-01200-JTM-KMH)
CITY OF DODGE CITY, KANSAS,                                 (D. Kan.)

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before MATHESON, Circuit Judge, PORFILIO, Senior Circuit Judge, and
BALDOCK, Circuit Judge.


      William Felts appeals from the district court’s dismissal of his pro se civil

rights complaint against the City of Dodge City, Kansas (City). In his complaint,

Felts alleged that “the City’s trade licensure ordinances” had been “misapplied and

selectively enforced to his detriment,” thus violating the Equal Protection Clause of


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the Fourteenth Amendment. R., at 5. The district court dismissed the complaint,

finding that Felts had failed to allege that the City had treated any similarly situated

person differently than himself with respect to the specified ordinances. We affirm.

      In his complaint, Felts alleged that he works as a tradesman in the City. The

City’s Municipal Code requires those who perform trades work such as heating, air

conditioning, plumbing, or electrical work, to be licensed. Prior to bringing his suit,

Felts engaged in a dispute with the City’s Inspection Department over whether the

licensing requirement should be applied to him. He eventually obtained the

appropriate City license for his work. But he asserts that he remains aggrieved by the

licensure requirement because it is selectively enforced. In particular, he claims that

although “it has long been common knowledge that the trade/contracting staff of the

‘major players’ in Dodge City’s tradeswork community . . . are and have always been

largely un-licensed,” the City nevertheless permits these “Major Contractors” to

carry on their trades work “largely . . . exempt” from licensure. Id. at 7. Thus, he

“was required to obtain licensure that the Major Contractors have largely been

exempt[ed] from.” Id. For this alleged violation of his right to equal protection of

the laws, Felts sought equitable relief and damages.

      The district court carefully parsed Felts’ complaint and his response to the

City’s motion to dismiss and determined that he “does not argue that the City fails to

enforce the licensure requirement against other ‘solo trades workers,’ but emphasizes

repeatedly that the City is giving unfair preference to ‘the big trades work


                                          -2-
companies’ by excusing them from the licensure requirement.” Id. at 35. The

district court observed that “[e]ssentially, Felts argues that he is in a ‘class of one’ in

contract to preferred, larger businesses.” Id. at 36. It concluded, however, that he

had made no showing that these “Major Contractors” were “identical in all relevant

respects” with himself. Id. Therefore, he necessarily failed to state a claim under the

Equal Protection Clause.

       We review de novo the district court’s dismissal of Felts’ civil rights

complaint for failure to state a claim. See Al-Owhali v. Holder, 687 F.3d 1236, 1239

(10th Cir. 2012). “If the plaintiff proceeds pro se, the court should construe his

pleadings liberally and hold the pleadings to a less stringent standard than formal

pleadings drafted by lawyers.” Riddle v. Mondragon, 83 F.3d 1197, 1202 (10th Cir.

1996). “However, the broad reading of the plaintiff’s complaint does not relieve the

plaintiff of the burden of alleging sufficient facts on which a recognized legal claim

could be based.” Id. (internal quotation marks omitted).

       Felts raises two issues on appeal: (1) whether he compared himself with

someone similarly situated, and (2) whether he established a case of selective

enforcement.1 “To prevail on a [class-of-one equal protection] theory, a plaintiff

must first establish that others, similarly situated in every material respect were


1
      Felts also makes a one-sentence argument that the district court should have
analyzed his claim under an “‘extraordinary process’” analysis. Aplt. Opening Br. at
4. The argument is not sufficiently developed for appellate consideration, and we
decline to address it.


                                           -3-
treated differently.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1216

(10th Cir. 2011) (internal quotation marks omitted). This “similarly situated”

requirement applies to claims alleging selective enforcement. Grubbs v. Bailes,

445 F.3d 1275, 1282 (10th Cir. 2006).

      Although the district court concluded that Felts identified the “Major

Contractors” as his alleged comparators, he now contends that it is the unlicensed

individual employees of these contractors with whom he should be compared. Aplt.

Opening Br. at 3. But he is not similarly situated with these employees, either; for

while he is a solo contractor, they work for large companies who, Felts concedes,

“have . . . people at their offices that have the appropriate license,” Aplt. Opening Br.

at 3,2 and “us[e] the licensed person’s license to do trades work.” Id. at 5.

      We view class-of-one equal protection claims with caution. Kan. Penn

Gaming, 656 F.3d at 1216. It is crucial that the plaintiff asserting such a claim meet

his “substantial burden” of demonstrating that there are others “similarly situated in

2
        In his reply brief, Felts provides, among other things, a list of unlicensed
individuals who have allegedly been permitted to work as sole tradesmen in Dodge
City, and a list of unlicensed individuals whom he alleges “perform Mechanical
trades work in [Dodge City] for a company which has no person licensed to do
Mechanical trades work in Dodge City.” Aplt. Reply Br. at 4 (emphasis omitted).
Setting aside the question of whether we should consider evidence Felts presents for
the first time on appeal, or whether such unsworn evidence can appropriately be
considered in reviewing an order of dismissal, this evidence does not support the
argument Felts makes in his opening brief, concerning companies that do have at
least one licensed person on staff. “[A]rguments raised for the first time in a reply
brief are generally deemed waived.” United States v. Harrell, 642 F.3d 907, 918
(10th Cir. 2011). We therefore decline to consider whether Felts is similarly situated
to the unlicensed individuals he identifies in his reply brief.

                                          -4-
all material respects” who have been treated differently. Id. at 1217 (internal

quotation marks omitted). We agree with the district court that Felts failed to meet

his burden. Accordingly, we AFFIRM the district court’s judgment, for substantially

the reasons stated in its Memorandum and Order dated August 1, 2011.

                                               Entered for the Court


                                               Bobby R. Baldock
                                               Circuit Judge




                                         -5-